Matter of Gabriel Y. (Melisa Y.) (2016 NY Slip Op 00205)





Matter of Gabriel Y. (Melisa Y.)


2016 NY Slip Op 00205


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2015-01210
 (Docket No. N-12587-14)

[*1]In the Matter of Gabriel Y. (Anonymous). Suffolk County Department of Social Services, respondent; 
andMelisa Y. (Anonymous), appellant.


Glenn Gucciardo, Northport, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Danielle N. Guida of counsel), for respondent.
Robert C. Mitchell, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Theresa Whelan, J.), dated January 20, 2015. The order of fact-finding and disposition, after a fact-finding hearing, found that the mother neglected the subject child and directed the issuance of an order of protection.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Suffolk County Department of Social Services commenced this proceeding pursuant to Family Court Act article 10 alleging that the mother neglected the subject child. After a fact-finding hearing, the Family Court, inter alia, found that the mother neglected the child.
The Family Court's determination regarding issues of credibility is entitled to great weight on appeal (see Matter of Faith J., 47 AD3d 630). Here, the court's determination that the mother neglected the subject child is supported by a preponderance of the evidence, which demonstrated that the child's physical, mental, or emotional condition was in imminent danger of becoming impaired as a result of the mother's mental illness (see  Matter of Dior W., 105 AD3d 753; Matter of Faith J., 47 AD3d 630; Matter of Marie L., 276 AD2d 698).
CHAMBERS, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court